Webb, Judge.
We previously remanded this case with direction that the juvenile court vacate an earlier judgment terminating the parental rights of the father of this juvenile girl, and directed the court below to cause appropriate findings of fact and conclusions of law to be made and to enter a new judgment. Crook v. Dept. of Human Resources, 137 Ga. App. 817 (224 SE2d 806) (1976) (cert. den.). At that time there was no appeal by the divorced mother, whose parental rights were also terminated. The trial court has now made findings of fact, and by a new order has adjudged the juvenile to be a deprived child within the meaning of Code Ann. § 24A-401 (h) (1) and has terminated the parental rights of both parents.
From that judgment the mother appeals. There is no appeal by the father.1 The appeal was submitted by one who is not an attorney at law but claims he has an "exclusive power of attorney” to "exclusively” act for the mother. As such, he has no right to practice law and to prosecute the case. Rather than dismiss it, however, we shall in this instance treat the appeal as a pro se appearance by the mother.
The transcript amply supports the findings of fact by the trial judge that this juvenile girl was a deprived child within the meaning of the statute, that is, ". . . without proper parental care or control, subsistence, education as required by law, or other care or control necessary for [her] physical, mental, or emotional health or morals...” *366Section 24A-401(h) of the Juvenile Court Code (Code Ann. § 24A-401 (h)(1)); Morris v. Dept. of Family &c. Services, 127 Ga. App. 36 (192 SE2d 389) (1972). The order terminating the parental rights of both the father and the mother was proper. Code Ann. § 24A-3201 (a)(2). If there is any evidence to support the findings of the trial court, we must affirm. Wiles v. Brothers, 138 Ga. App. 616 (3) (226 SE2d 805) (1976).
Argued November 2, 1976
Decided November 8, 1976
Sadie Crook Busbee, pro se.
John Robert Parks, Divine, Wilkin, Deriso & Raulerson, Walter M. Deriso, Jr., Carol Cosgrove, for appellees.

Judgment affirmed.


Deen, P. J., and Smith, J., concur.


 The court is informed that the father died on October 6, 1976, subsequent to the time this case was docketed.